Though admittedly risking a depletion of Ohio's resources, it seems to me that the notice procedures approved in Schwab are not consistent with any real due process analysis.
This is not to say that there might be some compelling reason why individual, written notice could not have been supplied to each AOL subscriber, much in the same way as his monthly bill for the service is presented. Likewise, there may well be some justification for on-line notification. There is no such justification in this case, however, for the fact that such notification was not captioned so as to draw the attention of AOL subscribers in particular. Not only was personal notice not required, there was not even any requirement that the notice icon be titled in such a way as to draw the attention of subscribers. It is hard to imagine any notice being any less likely to draw the attention of a subscriber and give notice thereto than was the procedure followed in this case.
The difference between an on-line notice captioned "Attention AOL Subscribers" and one captioned "AOL RESOLVES class action suit. Learn the details" is the difference between a serious attempt to notify a group of people and one that is ludicrously short of that standard. As such, I respectfully dissent. *Page 146